UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6380



JOSEPH ZIADEH,

                                              Plaintiff - Appellant,

          versus


RICHBOURG’S SALES AND RENTALS, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:05-cv-00783-RLW)


Submitted:   October 18, 2006             Decided:   October 31, 2006


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Ziadeh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Joseph     Ziadeh   appeals      the   district   court’s   order

dismissing without prejudice his civil complaint for failure to pay

the filing fee and denying relief on his Fed. R. Civ. P. 59(e)

motion to alter or amend the district court’s previous order

denying his request to proceed in forma pauperis. We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for   the   reasons    stated   by   the     district   court.    Ziadeh   v.

Richbourg’s Sales & Rentals, Inc., No. 3:05-cv-00783-RLW (E.D. Va.

Feb. 13, 2006).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     - 2 -